
	
		I
		112th CONGRESS
		2d Session
		H. R. 4504
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  certain women’s footwear.
	
	
		1.Certain women’s
			 footwear
			(a)In
			 generalHeading 9902.23.82 of
			 the Harmonized Tariff Schedule of the United States (relating to certain
			 women’s footwear with outer soles of rubber, plastics, leather, or composition
			 leather and uppers of textile materials) is amended—
				(1)in the article description column, by
			 striking $20/pair and inserting $24/pair;
			 and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
